Case 1:20-cr-00023-DLC Document 67 Filed 01/20/21 Page 1 of 8

 

. COTE,
Dear Judge G@me:

 

Attached hereto is a supplement to my pending motion, together with
a certificate of service on the U.S. Attorney.

My motion has been pending since December 2, 2020. The U.S. Attorney
has not filed opposition papers. Given the 789 active cases of Covid-19
at FCI Fort Dix, I am currently being forced to sleep next to "60" infected

EP OSTATE LF). . . :
3 é cancer, denial of medication, and

  

inmates. Given my obesity,

the other conditions detailed in my :motion, I am very concerned for my

health and my very survival.

 

I respectfully ask the court to issue its decision on my motion papers
as supplemented herein without waiting for opposition papers that could

have been filed after my December 2, 2020 submission.

 

LAK fhe
Jesepy/ Guag Liardo

i
ud

 

 

CC: U.S. ATTORNEY

 
Case 1:20-cr-00023-DLC Document 67 Filed 01/20/21 Page 2 of 8

I, Joseph Guagliardo, appearing Pro Se, respectfully submitts this

 

The contents of my motion papers are restated and incorporated with
the same force and effect as if more fully setforth at length herein.

Since the filing of my motion on Decemberil, 2020, FCI Fort Dix has
been overwhelmed with Covid~19 cases and I have been placed in a life
threatening situation. The following is a chronological list of the cases

at Fort Dix FCI:

Date Inmates Positive Staff Positive Inmate Recov. Staff Recov
10/20 9 5 35 6
10/30 159 8 34 6
1i/1 165 8 35 6
11/3 209 14 34 6
11/9 229 12 Al 6
11/12 232 15 41 6
11/16 238 15 At 6
11/21 238 18 45 6
11/25 255 20 46 6
12/14 103 33 266 6
12/15 15 45 355 6
12/17 17 18 356 36
12/21 17 18

as of January 9, 2021, 1,377 total Covid cases have occurred. Of these
cases, 812 cases remain currently positive. These statistics place FCI
Fort Dix the #1 federal facility for Covid-19 cases.

I am presently placed in the B wing of the FCI Fort Dix minimum
security camp (the"camp). The camp comprises two(2) wings, that each house
approximately 65 inmates each. The A wing inmates were tested for Covid-19
and 38 inmates tested positive and were removed to quarantine. The B wing
inmates were recently tested, however » as of the date of this submission,

the results of the Covid-19 tests were not made available to the inmates.

 
Case 1:20-cr-00023-DLC Document 67 Filed 01/20/21 Page 3 of 8

Although housed in separate wings, the A-side inmates and the B-side
inmates continue to cohabitate and share common eating, tv,computer,tele-
phone,library and chapel areas, in addition to common walkways and points
of access.

In essence, we are living together without any social distancing,
without masks, PPE, disinfecting and any managed protocol for cleaning,

disinfectant and protection for inmates against Covid-19.

 

This incredible risk to our health is made worse once its realized

|
that the B wing inmates have not received the results of the Covid-19 tests
and that A wing inmates who were infected continue to use common phones,
worked in the kitchen area and went about their lives without any masks,

social distancing or adherence to health protocol.

This toxic environment is made worse by the failure of the Fort Dix

administration to provide me with my perscription medications and my medi-

 

cally prescribed footwear. I have been walking in "plastic" shower shoes
since September 4, 2020.

These conditions are intolerable, injurious and detrimental to my
physical and mental health and place me in a real and present danger of
contracting Covid-19.

The Federal courts have recognized the health problems at FCI Fort Dix
and have granted several Fort Dix inmates compassionate release from incar-

ceration:
Lawmakers have demanded answers from the BOP, but that has not
changed the problem within the prison. In response, judges around our
district and others whose defendants have been sent to FCI Fort Dix
have intervened to protect the health of the incarcerated where the

BOP is clearly unable to do so. The following list of some of the
Case 1:20-cr-00023-DLC Document 67 Filed 01/20/21 Page 4 of 8

recent grants of compassionate release or temporary furlough show

how judges have used this authority:

ni
4
“v

* U.S.A. vs Belliard et al, (7:16-NJ-05949-VA(D.NJ., 12/17/20) (grant-

ing compassionate release to Fort Dix inmate);

U.S. v. MeCalla, 2020 WL 3604120 (D.NJ., July 2, 2020)(granting
compassionate release to Fort Dix inmate with chronic asthma,high
blood pressure, obesity, and chronic renal disease);

U.S. v. Rodriguez, O0-CR-762 (JSR)(S.D.N.Y., Sept. 30, 2020)(granting
resentencing to 30 years down from life without paraole to Fort Dix
inmate convicted of torture and murder-for-hire of a government
informant in furtherance of narcotics conspiracy; inmate had no
infractions in 20 years of imprisonment);

U.S. v Talal Soffan (3:19-CR-30004(MGM) (Nov. 2020)(granting comp-
assionate release to Fort Dix inmate due to obesity);

U.S. v. Robinson, 2020 WL 4041436 (E.D. VIRv. July 17, 2020)( granting
compassionate release to Fort Dix inmatewith high blood pressure);
U.S. v. Hayes, 2020 WL 4001903 (E.D. Mich. July 15, 2020)(granting
compassionate release to Fort Dix inmate with obesity, asthma,

sleep apnea);

U.S. v. Amaro, 2020 WL 3975486 (S.D.N.¥., July 14, 2020)(granting
compassionate release to Fort Dix inmate with medical and mental
health conditions);

* U.S. v. Hernandez, 2020 WL 38993513 (S.D.N.Y., July 10,2020)(gran-
ting compassionate release to Fort Dix inmate with obesity,COPD,

and diabetes);

* U.S. v. Browne 2020 WL 3618689 (D. Mass., July 2, 2020)(granting

compassionate release to Fort Dix inmate with obesity,hypertension,

asthma,hyperlipidemia, dibetes, and pancreatis);

 
=f
“

ye
“e

_ Case 1:20-cr-00023-DLC Document 67 Filed 01/20/21 Page 5 of 8

U.S. v. Debartolo, 2020 WL 3105032 (D.RI., June i1, 2020)(grant-
ing compassionate release to Fort Dix inmate with chronic kidney
disease, and hypertension);

U.S. v. Anderson, 2020 WL 2849483 (S.D.N.Y., June 3, 2020)(granting
compassionate release to Fort Dix inmate with obesity);

U.S. v. Smith, Crim No.15~44 (W.D. Pa., June 26, 2020)(granting
compassionate release to Fort Dix inmate with sarcoidosis);

U.S. v. Woodward, Crim No. 12-105(RAJ)(E.D.Va. June 26, 2020)(grant~
ing compassionate release for Fort Dix inmate with obesity, heart
disease, and retinal disease);

U.S. v. Al-Jumail, Crim No. 12-20272(DOH)(E.D.Mich, 5/12/20)(grant-
ing compassionate release to Fort Dix inmate with heart disease
diabetes, and retinal disease);

U.S. v. Pena, 2020 WL 2301199 (S.D.N.Y., May 8, 2020)(granting
compassionate release to Fort Dix inmate with high blood pressure);
U.S. v. Williams, 2020 WL 1974372 at *4 (D. Conn. Apr. 24, 2020)(gr-
anting compassionate release to Fort Dix inmate with diabetes and
high blood pressure);

U.S. v. Logan, No. 1:12-CR-308, Dkt. No. 179 (N.D.N.Y., Apr. 22,
2020)(granting compassionate release to Fort Dix inmate with
diabetes, hypertension, hypercholesterolemia, and coronary artery
disease);

U.S. v. Dorian Avery, No 1:14-CR-810 (JMF) (S.D.N.¥.,Nov. 16, 2020)
(granting compassionate release to Fort Dix inmate with severe

obesity).

 
_ Case 1:20-cr-00023-DLC Document 67 Filed 01/20/21 Page 6 of 8

For the reasons set forth herein and as stated in my motion papers, I
respectfully request that this court grant my motion for compassionate

release/modificattion of sentence pursuant to 18 U.S.C. sic. 3582(c)(1)(A)

(i).

Respectfully Submitted

 

 

January /%, 2021

co

Joseph Gaugliardo #87290-054
F.C.I. P.O. Box 2000
Joint Base MDL, NJ 08640

AFFIRMATION

ee a Li

I, the undersigned Joseph Guagliardo, Movant pro se, hereby affirm under
penalty of perjury that the foregoing Motion and Memorandum in Support

thereof is true to the best of my knowledge and belief.

    

ASLO

. ‘ j “| ow ™

Dated: January /4, 2021 ea L ha ToSEI
séph Gaugliardo

 
Case 1:20-cr-00023-DLC Document 67 Filed 01/20/21 Page 7 of 8

CERTIFICATE OF SERVICE

I, the undersigned Joseph Gaugliardo, hereby affirm under penalty

of perjury that a true copy of the Motion and Memorandum in Support filed
pursuant to (sic) 3582 was deposited in the outgoing inmate mail at

Fort Dix, New Jersey on January /%, 2021. It was addressed to the United
States Attorney, One St. Andrews Plaza, New York, NY 10007, and had suff-

icient First Class Postage affixed thereto.

at eb fo
4 { LOOP Papen
Dated: January //, 2024 Le AA 2

_Aosep 6 ugliardo
a

  

 
 

Case 1:20-cr-00023-DLC Document 67 Filed 01/20/21 Page 8 of 8

_
=
—
=
=
>”
=
=
an
=
=
x
x
=
ne
s
=
a
=
x
=
=
Ch
uh
"ts
qu
get
!
f
cn
ir
tt
at
i

 

éleT-ZOOOT AN ‘¥TOR AON 3 “A
498435 [APed 00S ae Sn
Ne) 4OTTISTd +s+H | = 2
3AMOD SUI JO AFALD.« = oe
301429 SMI 2 68
ae
a 5

ov980  fN ‘at asia INTOr |
; _ 0002 KOE ‘Od eld |

  
